DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-35 are pending.
Applicant's election with traverse of group I claims 7-29 in the reply filed on 10/29/2020 is acknowledged.  The traversal is on the ground(s) that Document of Koeffler is related to cancer treatment and Document of Sun is related with diabetes and diabetes-related conditions.  This is not found persuasive because Dubal and Dubal2 discloses a method for improving cognitive function in an individual in need thereof and Koeffler disclose a gene construct comprising a nucleic acid sequence coding for the secreted splicing variant of mammal klotho operatively linked to an expression promoter and a pharmaceutical composition thereof, (see score alignment below of sequence 99.8% identity to instant SEQ ID NO: 1 or SEQ ID NO: 2).
The requirement is still deemed proper and is therefore made FINAL.
Claims 30-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/29/2020.
Claims 17-29 are under consideration.

Claim Objections
Claim 28 is objected to because of the following informalities:  Claim depends from canceled claim 1.  Appropriate correction is required. 
Claim interpretation; for compact prosecution to the extent base claim 17 is currently under consideration, claim 28 is currently examined under base claim 17.
Priority

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2018, 07/13/2018 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
It is noted that the listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Specifically, pages 40-41 contain a list of multiple numbered references, and while some appear to be listed in the IDS provided, a one to one comparison of the listings has not been made by the examiner. Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because in pages 16, and 40 contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


(1)	Claims 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dubal (Cell Reports, 7: 1065-1076, 2014) in view of Dubal (WO2016127097, thereafter referred as Dubal2).
Dubal discloses a method for improving cognitive function in an individual in need thereof (method of enhancing cognition in humans in need thereof; page 2, second column, second paragraph), thereby improving cognitive function in the individual (improving cognitive function; page 2, second column, second paragraph). KL-VS genetic variant of Klotho is associated with enhanced cognition in three independent human cohorts and in a Meta-Analysis (p 2nd column under results). Dubal further discloses wherein the human has at least normal cognitive function (humans without dementia or cognitive complaints; page 2, second column, third paragraph). Dubal discloses the KL-VS variant significantly increased levels of secreted klotho in the serum (Figure 3A; Table S7) (p 3, 1st column 2nd paragraph).
Dubal does not explicitly teach splicing variant.
However, before the instant effective filing date of the instant invention, Dubal2, the KL-VS variant of klotho significantly increased levels of secreted klotho in the serum and Klotho also has a splice variant that results in a 549 amino acid secreted form of the protein that is also functional [0059] to soluble human klotho in mice, transgenic overexpression of klotho extends lifespan and associates with better cognitive functions in the normal and diseased brain [0006], [0007]-[0010], [0059] [0061]. Klotho RNA can also be alternatively spliced and directly secreted into the surrounding fluid (i.e., without forming a transmembrane protein) [0034]. Dubal2 teaches treatment and prevention such that cognition is better than would be expected without . Regarding claim 17, Dubal2 also discloses a method for improving cognitive function and/or motor function in an individual in need thereof, comprising administering to the individual an effective amount of a Klotho polypeptide (or functional variant or fragment thereof) [0065]. Dubal further discloses in mice, transgenic overexpression of klotho extends lifespan and associates with better cognitive functions in the normal and diseased brain [0061]. Regarding claim 18, Dubal2 discloses in humans, a single allele of the KL-VS variant of the Klotho gene, which increases secreted klotho promotes Longevity [0061]. Regarding claim 19, Dubal2discloses cognitive impairment disease, e.g., for testing memory [0092]. Regarding claim 20, Dubal2 discloses klotho improving neurodegenerative diseases [[0105]. Regarding claims 21, 24, Dubal discloses klotho treatment of neurodegenerative disease (Parkinson's disease, Lewy body dementia, multiple system atrophy, amyotropic lateral sclerosis, prion disorder, Huntington's disease, supranuclear palsy), Parkinsonism, [0011].  Regarding claim 23, Dubal2 discloses the method of treatment comprises administering to an individual an effective amount of a Klotho polypeptide to prevent cognitive decline associated with aging [0065]. Regarding claims 25-26, Dubal2 discloses the method of treatment comprises administering to an individual an effective amount of a Klotho polypeptide for diseases that are considered long-term or chronic include, but are not limited to Alzheimer's disease, Parkinson's disease, Huntington's disease, and cognitive decline associated with hypertension [0081].
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of a method for improving cognitive function in an individual in need thereof with KL-VS genetic variant of Klotho is associated with enhanced cognition in three independent human cohorts and in a Meta-Analysis as disclosed by Dubal by including secreted spliced variants of klotho protein in mice, transgenic overexpression of klotho extends lifespan and associates with better cognitive functions in the normal and diseased brain KL-VS genetic variant of Klotho is associated with enhanced cognition in three independent human cohorts and because Dubal2 teach that it is within the skill of the art to the KL-VS variant of klotho significantly increased levels of secreted klotho in the serum and Klotho also has a splice variant that results in a 549 amino acid secreted form of the protein that is also functional [0059] to soluble human klotho in mice, transgenic overexpression of klotho extends lifespan and associates with better cognitive functions in the normal and diseased brain.
One would have been motivated to do so in order to receive the expected benefit of Klotho RNA to be alternatively spliced and directly secreted into the surrounding fluid (i.e., without forming a transmembrane protein). 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining KL-VS genetic variant of Klotho is associated with enhanced cognition in three independent human cohorts with Klotho also has a splice variant that results in a 549 amino acid secreted form of the protein that is also functional by combining the teachings of Dubal and Dubal2.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary. 

Sequence alignment of instant SEQ ID NO: 1 and instant SEQ ID NO: 2.
RESULT 7
ATT08082
ID   ATT08082 standard; protein; 550 AA.
XX
AC   ATT08082;
XX
DT   08-JAN-2009  (first entry)
XX
DE   Cancer treatment related mouse klotho protein, SEQ ID 4.
XX
KW   protein therapy; tumor suppressor; cell signaling; therapeutic;
KW   diagnostic test; screening; gene therapy; prognosis; cancer; cytostatic;
KW   colon tumor; gastrointestinal-gen.; prostate tumor; lung tumor;
KW   respiratory-gen.; uterus tumor; uropathic; ovary tumor; endocrine-gen.;
KW   gynecological; breast tumor; pancreas tumor; Klotho.
XX
OS   Mus sp.
XX
CC PN   WO2008135993-A1.
XX
CC PD   13-NOV-2008.
XX
CC PF   06-MAY-2008; 2008WO-IL000618.
XX

PR   07-APR-2008; 2008US-0042918P.
XX
CC PA   (TELH-) TEL HASHOMER MEDICAL RES INFRASTRUCTURE.
CC PA   (CEDA-) CEDARS-SINAI MEDICAL CENT DEPT LEGAL AFF.
XX
CC PI   Koeffler HP,  Wolf I,  Rubinek T,  Kaufman B,  Abramovitch L;
XX
DR   WPI; 2009-A32084/01.
DR   N-PSDB; ATT08087.
DR   GENBANK; AAQ41831.
XX
CC PT   New klotho protein or DNA molecule encoding klotho protein, useful as 
CC PT   inhibitor of insulin-like growth factor 1 (IGF-1) pathway and as tumor 
CC PT   suppressor for treating IGF-1 dependent cancers such as breast cancer and
CC PT   pancreatic cancer.
XX
CC PS   Claim 12; SEQ ID NO 4; 67pp; English.
XX
CC   The present invention relates to a novel klotho protein or DNA encoding 
CC   it for use in the treatment or diagnosis of cancer. The klotho protein 
CC   inhibits the insulin-like growth factor 1 (IGF-1) pathway and potentially
CC   suppresses tumor formation. The invention also provides: 1) a method for 
CC   treating cancer by administering a pharmaceutical amount of a composition
CC   comprising a klotho protein or a DNA molecule encoding the klotho protein
CC   ; 2) a method for diagnosing cancer by measuring the level of klotho 
CC   protein, where a reduced level of klotho protein in the test sample 
CC   indicates the presence of cancer; 3) a method for predicting the 
CC   development of cancer in a benign breast disease patient; 4) a 
CC   pharmaceutical composition comprising a klotho protein or a DNA molecule 
CC   encoding the klotho protein and a pharmaceutical carrier as a medicament 
CC   for treating cancer; and 5) a composition comprising a combination of at 
CC   least two active pharmaceutical ingredients. The klotho proteins and DNA 
CC   molecules are useful for preparing pharmaceutical compositions and 
CC   medicaments for treating insulin-like growth factor 1 (IGF-1) dependent 
CC   cancer such as colon cancer, prostate cancer, lung cancer, cervical 
CC   cancer, ovarian cancer, and preferably breast cancer and pancreatic 
CC   cancer. The methods are also useful for diagnosing IGF-1 dependent 
CC   cancers and evaluating relative risk of developing of breast cancer. The 
CC   present sequence represents a mouse klotho protein which is used in the 
CC   treatment of cancer.
XX
SQ   Sequence 550 AA;

  Query Match             99.8%;  Score 2966;  DB 14;  Length 550;
  Best Local Similarity   99.8%;  
  Matches  549;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MLARAPPRRPPRLVLLRLLLLHLLLLALRARCLSAEPGQGAQTWARFARAPAPEAAGLLH 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MLARAPPRRPPRLVLLRLLLLHLLLLALRARCLSAEPGQGAQTWARFARAPAPEAAGLLH 60

Qy         61 DTFPDGFLWAVGSAAYQTEGGWRQHGKGASIWDTFTHHSGAAPSDSPIVVAPSGAPSPPL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DTFPDGFLWAVGSAAYQTEGGWRQHGKGASIWDTFTHHSGAAPSDSPIVVAPSGAPSPPL 120

Qy        121 SSTGDVASDSYNNVYRDTEGLRELGVTHYRFSISWARVLPNGTAGTPNREGLRYYRRLLE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SSTGDVASDSYNNVYRDTEGLRELGVTHYRFSISWARVLPNGTAGTPNREGLRYYRRLLE 180

Qy        181 RLRELGVQPVVTLYHWDLPQRLQDTYGGWANRALADHFRDYAELCFRHFGGQVKYWITID 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 RLRELGVQPVVTLYHWDLPQRLQDTYGGWANRALADHFRDYAELCFRHFGGQVKYWITID 240

Qy        241 NPYVVAWHGYATGRLAPGVRGSSRLGYLVAHNLLLAHAKVWHLYNTSFRPTQGGRVSIAL 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 NPYVVAWHGYATGRLAPGVRGSSRLGYLVAHNLLLAHAKVWHLYNTSFRPTQGGRVSIAL 300

Qy        301 SSHWINPRRMTDYNIRECQKSLDFVLGWFAKPIFIDGDYPESMKNNLSSLLPDFTESEKR 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SSHWINPRRMTDYNIRECQKSLDFVLGWFAKPIFIDGDYPESMKNNLSSLLPDFTESEKR 360

Qy        361 LIRGTADFFALSFGPTLSFQLLDPNMKFRQLESPNLRQLLSWIDLEYNHPPIFIVENGWF 420
              ||||||||||| ||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 LIRGTADFFALCFGPTLSFQLLDPNMKFRQLESPNLRQLLSWIDLEYNHPPIFIVENGWF 420

Qy        421 VSGTTKRDDAKYMYYLKKFIMETLKAIRLDGVDVIGYTAWSLMDGFEWHRGYSIRRGLFY 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 VSGTTKRDDAKYMYYLKKFIMETLKAIRLDGVDVIGYTAWSLMDGFEWHRGYSIRRGLFY 480

Qy        481 VDFLSQDKELLPKSSALFYQKLIEDNGFPPLPENQPLEGTFPCDFAWGVVDNYVQVSPLT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 VDFLSQDKELLPKSSALFYQKLIEDNGFPPLPENQPLEGTFPCDFAWGVVDNYVQVSPLT 540

Qy        541 KPSVGLLLPH 550
              ||||||||||
Db        541 KPSVGLLLPH 550


(2)	Claims 17, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dubal (Cell Reports, 7: 1065-1076, 2014) in view of Dubal (WO2016127097, 8/11/2016, thereafter referred as Dubal2) as applied to claims 17-26 above, and further as evidenced by Seignourel (Clin Psychol Rev, 28(7): 1071-1072, 2008).
The teachings of Dubal and Dubal2 apply here as indicated above.
Dubal and Dubal2 do not teach, wherein said cognitive impairment disease is selected from anxiety.
However, before the instant effective filing date of the instant invention, as evidenced by Seignourel anxiety is confounded with cognitive deficits in individuals with dementia. Generalized Anxiety Disorder (GAD), Seignourel teaches there is an overlap between symptoms of anxiety and dementia, is likely to inflate rates of anxiety disorders and symptoms. Selecting items that minimize potential overlap is a preferred approach (p 4 2nd paragraph). The association found in several studies between awareness of cognitive deficits and anxiety in dementia raises interesting possibilities. First, being aware of one’s cognitive decline may generate anxiety (p 12 4th paragraph). Second, both awareness of deficits and anxiety may be related to preserved expressive language abilities (p 12 4th paragraph). 
Accordingly, it would have been obvious to0 a person of ordinary skilled in the art to treat anxiety impaired in Alzheimer's disease, Parkinson's disease, Huntington's disease, and Seignourel had recognized the association of overlap between cognitive deficit disorders and dementia  to be overcome in development of being aware of one’s cognitive decline may generate anxiety and both awareness of deficits and anxiety may be related to preserved expressive language abilities. 
The claims are obvious because it would have been obvious to try the known methods for treating cognitive deficit diseases in an individual with an effective amount of a Klotho polypeptide for diseases associated with Alzheimer's disease, Parkinson's disease, Huntington's disease, and cognitive decline associated with hypertension, and given the overlap of anxiety between cognitive deficit disorders can be overcome in development of being aware of one’s cognitive decline may generate anxiety with a reasonable expectation of success. The court was not swayed by arguments of a lack of absolute predictability in Alza Corp. v. Mylan Labs., Inc., 464 F.3d 1286, 80 USPQ2d 1001 (Fed. Cir. 2006).
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

(3)	Claims 17, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dubal (Cell Reports, 7: 1065-1076, 2014) in view of Dubal (WO2016127097, 8/11/2016, thereafter referred as Dubal2) as applied to claims 17-26 above, and further in view of Koeffler (WO2008/135993) (see score alignment below).
Dubal2 also teaches BLAST algorithms analysis of the klotho polypeptide in the terms "identical" or "percent identity," in the context of two or more nucleic acids, or two or more polypeptides, refer to two or more sequences or subsequences that are the same or have a specified percentage of nucleotides, or amino acids, that are the same (i.e., 20 about 60% identity, preferably 65%, 70%, 75%, 80%, 85%, 90%, 91 %, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99%, or higher identity over a specified region, when compared and aligned for maximum BLAST or BLAST 2.0 sequence comparison algorithms with default parameters, or by manual alignment and visual inspection. See e.g., the NCBI web site at 25 ncbi.nlm.nih.gov/BLAST. Such sequences are then said to be "substantially identical." [0044].
The teachings of Dubal and Dubal2 apply here as indicated above.
Dubal and Dubal2 do not teach a polypeptide with a percentage of identity of at least 88% with SEQ ID NO: 1 or SEQ ID NO: 2 as measured by BLASTP algorithm.
However, before the instant effective filing date of the instant invention, Koeffler (WO2008/135993) disclose a gene construct comprising a nucleic acid sequence coding for the secreted splicing variant of mammal klotho operatively linked to an expression promoter and a pharmaceutical composition thereof, (see score alignment below of sequence 99.8% identity to instant SEQ ID NO: 1 or SEQ ID NO: 2). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the KL-VS genetic variant of Klotho is associated with enhanced cognition in three independent human cohorts with Klotho also has a splice variant that results in a 549 amino acid secreted form of the protein that is also as disclosed by Dubal and Dubal2 by using a percentage of sequence identity of 99.8% with SEQ ID NO: 1 or SEQ ID NO: 2 as measured by BLASTP algorithm as disclosed by Koeffler given the knowledge of the ordinary skilled in the art, it would have been obvious for the ordinary skilled in the art to modify the KL-VS genetic variant of Klotho, including that it is routine in the art to use the BLASTP program, which compares protein queries to protein databases if the focus of study was on the improving cognition through administration of klotho or a protein comprising klotho or a functional fragment thereof as illustrated by Dubal/Dubal2 and Koeffler. 
Accordingly, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary. 


(4)	Claims 17, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Dubal (Cell Reports, 7: 1065-1076, 2014) in view of Dubal (WO2016127097, 8/11/2016, thereafter referred as Dubal2) as applied to claims 17-26 above, and further in view of Kuang, (Neurobiology of Aging, 35: 169- 178, 2014).
The teachings of Dubal and Dubal2 apply here as indicated above.
Dubal and Dubal2 do not teach secreted splicing variant of mammal klotho protein is administered in combination with a second active agent.
However, before the instant effective filing date of the instant invention, kuang teaches role of Klotho in the therapeutic effect of ligustilide against Alzheimer's disease (AD)-like neuropathologies and memory impairment in aged senescence-accelerated mouse prone-8 (SAMP8) mice. Ligustilide treatment in 10-month-old SAMP8 mice reduced memory deficits, amyloid-β(1)-42 accumulation, tau phosphorylation, and neuron loss, increased mitochondrial manganese-superoxide dismutase and catalase expression and activity, and decreased malondialdehyde, protein carbonyl, and 8-hydroxydesoxyguanosine levels in the brain (abstract) (instant claims 28-29).
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the KL-VS genetic variant of Klotho is associated with enhanced cognition in three independent human cohorts with Klotho also has a splice variant that results in a 549 amino acid secreted form of the protein that is also as disclosed by Dubal and Dubal2 by including Ligustilide in an Alzheimer’s disease model to treat the disease because Dubal and Dubal2 teaches that it is within the skill of the art to treat Alzheimer’s with Klotho RNA to be alternatively spliced and directly secreted into the surrounding fluid and because Kuang teaches teach that it is within the skill of the art to that Klotho might be a novel therapeutic target for age-related AD, and Klotho upregulation might contribute to the neuroprotective effect of ligustilide against AD.

Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining the KL-VS genetic variant of Klotho is associated with enhanced cognition in three independent human cohorts with Klotho also has a splice variant that results in a 549 amino acid secreted form of the protein that is also as disclosed by Dubal and Dubal2 with ligustilide against AD by combining the teachings of Dubal and Dubal2 and Kuang.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENE K SGAGIAS whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R. SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






Magdalene K. Sgagias,
Art Unit 1632

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635